FILED IN COURT OF APPEALS
                                       12th Court of Appeals District

                                               DEC -1 201
                                                   'lim
                                          TYLER TEXAS
                                       jgM e"stes, clerk
fafi \ty idfa ^rlr of- type* IJ n^it^ bfr*. tewUm,
C\ J,f lfrtJ^i1**D ^of odfofi Mto-i To /IeCuSaI



toft, 0jJ%> o& fa ^        PolV          , Aj,i
iisiultil* uwetterJ-2oi7t




  „<       .   - ikUtf" ,,x n/,../// PmLajU/I frw*ta)p<
     AitOhetly-He^aur




<r